


Exhibit 10.3
Execution Version
New York, New York
As of December 18, 2012
AMENDED AND RESTATED GUARANTY Agreement
THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) is entered into as of
December 18, 2012, by FELCOR LODGING TRUST INCORPORATED, a Maryland corporation
(“FelCor Trust”), and FELCOR LODGING LIMITED PARTNERSHIP, a Delaware limited
partnership (jointly and severally referred to herein with FelCor Trust as
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, “Administrative Agent”) for the banks and other financial
institutions (“Lenders”) that are parties to the Credit Agreement described
below.
1.    FelCor/JPM Hospitality (SPE), L.L.C., a Delaware limited liability company
(“Hospitality Owner”), DJONT/JPM Hospitality Leasing (SPE), L.L.C., a Delaware
limited liability company (“Hospitality Operating Lessee”), FelCor/JPM Boca
Raton Hotel, L.L.C., a Delaware limited liability company (“Dana Point Owner”),
and DJONT/JPM Boca Raton Leasing, L.L.C., a Delaware limited liability company
(“Dana Point Operating Lessee” and collectively with Hospitality Owner,
Hospitality Operating Lessee, and Dana Point Owner, “Original Borrowers”), are
parties to the Revolving Credit Agreement dated as of March 4, 2011 among
Original Borrowers, Administrative Agent, and Lenders (the “Original Lenders”),
which was amended by Amendment No. 1 thereto, dated as of May 29, 2012, by and
among the Original Borrowers, Administrative Agent, the Original Lenders and
certain other parties thereto, which was further amended by Amendment No. 2
dated as of December 11, 2012, by and among Miami AP Hotel, L.L.C., a Delaware
limited liability company (“Miami Owner” and together with the Original
Borrowers, “Borrowers” and each a “Borrower”), the Original Borrowers,
Administrative Agent on behalf of the Original Lenders, and certain other
parties thereto (such agreement as so amended, the “Original Credit Agreement”).
2.    Under the terms of the Original Credit Agreement, the Original Lenders
agreed to make a loan to and for the account of Borrowers (whether one or more,
collectively, the “Original Loan”), which Original Loan is evidenced by, among
other things, certain promissory notes executed in connection with the Original
Credit Agreement (such promissory note or promissory notes, together with all
extensions, renewals, replacements, restatements or other modifications thereof,
including the Allonges thereto dated December 11, 2012, being hereinafter
collectively referred to as the “Original Notes”). The Original Credit
Agreement, the Original Notes and the other documents executed in connection
with, or to guaranty, evidence or secure, in whole or in part, the indebtedness
and obligations evidenced thereby, amended, restated, replaced or otherwise
modified, to be referred to herein as the “Original Loan Documents”).
3.    Guarantors have direct and indirect equity ownership interests in
Borrowers, and Guarantors will derive substantial direct and indirect benefits
from the making of the Loan.
4.    As a condition precedent to the obligations of the Original Lenders under
the Original Credit Agreement, Guarantors entered into the Guaranty Agreement,
dated as of March 4, 2011 (the “Original Guaranty”).



--------------------------------------------------------------------------------




5.    Borrowers have requested that the Lenders (as defined in the Credit
Agreement, defined below) continue to provide a revolving credit facility,
including the Original Loan (such facility, the “Loan”) to provide for
Borrowers' working capital and other lawful corporate purposes, and the Lenders
have indicated their willingness to continue to lend to Borrowers by amending
and restating the Original Credit Agreement pursuant to the Amended and Restated
Revolving Credit Agreement dated as of the date hereof (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which Loan is evidenced by, among other things,
certain promissory notes executed in connection with the Credit Agreement (such
promissory note or promissory notes, together with all extensions, renewals,
replacements, restatements or other modifications thereof, whether one or more
being hereinafter collectively referred to as the “Notes”). The Credit
Agreement, the Notes and the other documents now or hereafter executed in
connection with, or to guaranty, evidence or secure, in whole or in part, the
indebtedness and obligations evidenced thereby, as they may from time to time be
amended, restated, replaced or otherwise modified from time to time, to be
referred to herein as the “Loan Documents”).
6.    It is a condition precedent to the obligations of Lenders to make the Loan
to Borrowers that Guarantors shall execute and deliver this Guaranty in favor of
Administrative Agent, for the benefit of Lenders to amend and restate the
Original Guaranty.
NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the Loan, any credit and/or financial
accommodation heretofore or hereafter from time to time made or granted to
Borrowers under the Loan Documents by Administrative Agent and Lenders, each
Guarantor hereby amends and restates the Original Guaranty and furnishes its
guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:
Section 1.    Certain Definitions. All capitalized words and phrases not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
Section 2.    Nature and Scope of Guaranty. Each Guarantor hereby reaffirms and
continues its guarantee under the Original Guaranty and hereby absolutely and
unconditionally guarantees to Administrative Agent the prompt and unconditional
payment of the Guaranteed Obligations (as hereinafter defined) when due (after
any applicable notice, grace, or cure periods, if any, set forth in the Loan
Documents), subject to the terms hereof. The term “Guaranteed Obligations” as
used in this Guaranty shall mean all Obligations arising under the Credit
Agreement, any Note, and the other Loan Documents.
It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantors hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of any Note, the Credit Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantors hereby acknowledge having
received and reviewed.
Section 3.    Subrogation. Any indebtedness of a Borrower to either Guarantor
now or hereafter existing (including, but not limited to, any rights to
subrogation Guarantor may have as a result of any payment by such Guarantor
under this Guaranty), together with any interest thereon,

2

--------------------------------------------------------------------------------




shall be, and such indebtedness is, hereby deferred, postponed and subordinated
to the prior payment in full of the Obligations. Until payment in full of the
Obligations (and including interest accruing on any Note after the commencement
of a proceeding by or against a Borrower under any Debtor Relief Laws and the
regulations adopted and promulgated pursuant thereto, which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantors
notwithstanding any contrary practice, custom or ruling in cases under any
Debtor Relief Laws generally), Guarantors agree not to accept any payment or
satisfaction of any kind of indebtedness of any Borrower to Guarantors and
hereby assign such indebtedness to Administrative Agent, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under any Debtor Relief Laws, including the right to vote on any plan of
reorganization. Further, each Guarantor agrees that until such payment in full
of the Obligations, (a) neither of them shall accept payment from the other by
way of contribution on account of any payment made hereunder by such party to
Administrative Agent, (b) neither of them will take any action to exercise or
enforce any rights to such contribution, and (c) if either Guarantor should
receive any payment, satisfaction or security for any indebtedness of a Borrower
to either Guarantor or for any contribution by the other to such Guarantor for
payment made hereunder by the recipient to Administrative Agent, the same shall
be delivered to Administrative Agent in the form received, endorsed or assigned
as may be appropriate for application on account of, or as security for, the
Obligations, and until so delivered, shall be held in trust for Administrative
Agent as security for the Obligations.
Section 4.    Expenses of Enforcement. Each Guarantor agrees that such Guarantor
will reimburse Administrative Agent, to the extent that such reimbursement is
not made by a Borrower or any other Loan Party, for all reasonable expenses
(including counsel fees and disbursements) incurred by Administrative Agent in
connection with the collection of the Guaranteed Obligations or any portion
thereof or with the enforcement of this Guaranty.
Section 5.    Application of Monies. Subject to the terms of the Credit
Agreement, all monies available to Administrative Agent for application in
payment or reduction of the Obligations may be applied by Administrative Agent
in such manner and in such amounts and at such time or times and in such order
and priority as Administrative Agent may see fit to the payment or reduction of
such portion of the Obligations as Administrative Agent may elect.
Section 6.    Waivers. Each Guarantor hereby waives notice of the acceptance
hereof, presentment, demand for payment, protest, notice of protest, or any and
all notice of non-payment, non-performance or non-observance, or other proof,
notice of intention to accelerate, notice of acceleration, or notice or demand,
whereby to charge either Guarantor therefor.
Each Guarantor further agrees that the validity of this Guaranty and the
obligations of each Guarantor hereunder shall in no way be terminated, affected
or impaired (a) by reason of the assertion by Administrative Agent of any rights
or remedies which it may have under or with respect to either the Credit
Agreement, any Note, or the other Loan Documents, against any Person obligated
thereunder or the Collateral Properties covered under the Credit Agreement, or
(b) by reason of any failure to file or record any of such instruments or to
take or perfect any security intended to be provided thereby, or (c) by reason
of the release of any of the Collateral Properties covered under the Credit
Agreement or other collateral for the Loan) or (d) by reason of Administrative
Agent's failure to exercise, or delay in exercising, any such right or remedy or
any right or remedy

3

--------------------------------------------------------------------------------




Administrative Agent may have hereunder or in respect to this Guaranty, or (e)
by reason of the commencement of a case under any Debtor Relief Law by or
against any Person obligated under the Credit Agreement, any Note, or the other
Loan Documents, or (f) by reason of any transfer or assignment of the Loan by
Administrative Agent or (g) by reason of any payment made on the Obligations or
any other indebtedness arising under the Credit Agreement, any Note, or the
other Loan Documents, whether made by a Borrower or either Guarantor or any
other Person, which is required to be refunded pursuant to any Debtor Relief
Law; it being understood that no payment so refunded shall be considered as a
payment of any portion of the Obligations, nor shall it have the effect of
reducing the liability of either Guarantor hereunder. It is further understood,
that if a Borrower shall have taken advantage of, or be subject to the
protection of, any provision in any Debtor Relief Law, the effect of which is to
prevent or delay Administrative Agent from taking any remedial action against a
Borrower, including the exercise of any option Administrative Agent has to
declare the Obligations due and payable on the happening of any Event of Default
or event by which under the terms of the Credit Agreement, any Note, or the
other Loan Documents, the Obligations shall become due and payable,
Administrative Agent may, as against either Guarantor, nevertheless, declare the
Obligations due and payable and enforce any or all of its rights and remedies
against either Guarantor provided for herein.
Section 7.    Covenants and Representations. Each Guarantor further covenants
that this Guaranty shall remain and continue in full force and effect as to any
modification, extension or renewal of the Credit Agreement, any Note, or the
other Loan Documents, that Administrative Agent shall not be under a duty to
protect, secure or insure any Collateral Property covered under the Credit
Agreement, and that other indulgences or forbearance may be granted under any or
all of such documents, all of which may be made, done or suffered without notice
to, or further consent of, each Guarantor.
Each Guarantor represents and warrants to Administrative Agent and Lenders that:
(a)    Each Guarantor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Guaranty and
consummate the transactions contemplated hereby;
(b)    Each Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Guaranty;
(c)    this Guaranty has been duly executed and delivered by or on behalf of
each Guarantor and constitutes legal, valid and binding obligations of each
Guarantor enforceable against each Guarantor in accordance with its terms,
subject only to applicable Debtor Relief Laws, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law); and
(d)    the execution, delivery and performance of this Guaranty by each
Guarantor will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of such Guarantor pursuant to the
terms

4

--------------------------------------------------------------------------------




of its Organizational Documents, any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, franchise agreement, or
other agreement or instrument to which such Guarantor is a party or by which any
of such Guarantor's property or assets is subject, nor will such action result
in any violation of the provisions of any applicable statute or any applicable
order, rule or regulation of any court or Governmental Authority or body having
jurisdiction over such Guarantor or any of such Guarantor's other assets, and
any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by each Guarantor of this Guaranty has been obtained and is in full
force and effect, in each case if such Guarantor's noncompliance with this
clause (d) would reasonably be expected to have a Material Adverse Effect.
As a further inducement to Administrative Agent to make the Loan and in
consideration thereof, each Guarantor further covenants and agrees (a) that in
any action or proceeding brought by Administrative Agent against such Guarantor
on this Guaranty, each Guarantor shall and does hereby waive trial by jury, (b)
that a New York State District Court in New York County, New York, or, in a case
involving diversity of citizenship, the United States District Court located in
the Borough of Manhattan in New York, New York, shall have exclusive
jurisdiction of any such action or proceeding, and (c) that service of any
summons and complaint or other process in any such action or proceeding may be
made by registered or certified mail directed to each Guarantor at such
Guarantor's address set forth in Section 9 below, each Guarantor waiving
personal service thereof. Nothing in this Guaranty will be deemed to preclude
Administrative Agent from bringing an action or proceeding with respect hereto
in any other jurisdiction.
Section 8.    Guaranty of Payment. This is a guaranty of payment, and not of
collection, and upon any Event of Default under the Credit Agreement, any Note,
or the other Loan Documents, Administrative Agent may, at its option, proceed
directly and at once, without notice to any Borrower, against each Guarantor to
collect and recover the full amount of the liability hereunder or any portion
thereof, without proceeding against any Borrower or any other Person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against any of the mortgaged property or other collateral for the Loan. Each
Guarantor hereby waives the pleading of any statute of limitations as a defense
to the obligation hereunder.
Section 9.    Notices. All notices required or permitted hereunder shall be
given and shall become effective as provided in the Credit Agreement. Notices to
each Guarantor shall be addressed as follows:
 
 
c/o FelCor Lodging Trust Incorporated
 
 
545 E. John Carpenter Freeway, Suite 1300
 
 
Irving, Texas 75062
 
 
Attention: General Counsel
 
 
Facsimile No.: (972) 444-4949
 
 
 
 
 
With a copy to:
Akin Gump Strauss Hauer & Feld LLP
 
 
1700 Pacific Avenue, Suite 4100
 
 
Dallas, TX 75201-4675
 
 
Attention: Robert W. Dockery, Esq.
 
 
Facsimile No.: (214) 969-4343


5

--------------------------------------------------------------------------------




Section 10.    Successors and Assigns; Change in Organization. Each reference
herein to Administrative Agent shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Lenders shall be deemed to include their successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of such
Guarantor, all of whom shall be bound by the provisions of this Guaranty.
If Guarantor is a partnership, the agreements herein contained shall remain in
force and be applicable, notwithstanding any changes in the individuals or
entities comprising the partnership, and the term “Guarantor,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and its partners shall not thereby be released from any liability.
If Guarantor is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Guarantor” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. Nothing in the foregoing paragraph shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership or corporation, which may be set forth in the Credit Agreement,
each Mortgage or any other Loan Document.
Section 11.    Authority. Each Guarantor (and its representatives, executing
below, if any) has full power, authority and legal right to execute this
Guaranty and to perform all its obligations under this Guaranty.
Section 12.    Amendments and Waivers. This Guaranty may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Administrative Agent or a Borrower, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.
Section 13.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS GUARANTY AND ALL CLAIMS AND CAUSES OF ACTION ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE
SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE
PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
Section 14.    CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE UNITED STATES DISTRICT COURTS LOCATED IN THE BOROUGH OF MANHATTAN
IN NEW YORK, NEW YORK AND APPELLATE COURTS FROM ANY THEREOF. EACH GUARANTOR
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS,

6

--------------------------------------------------------------------------------




TO ASSERT THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION.
Section 15.    Miscellaneous. This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party hereto to execute this Guaranty,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
This Guaranty constitutes the entire agreement of each Guarantor with respect to
the matters set forth herein. The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of or
collateral security for any of the Guaranteed Obligations. This Guaranty shall
supersede the Original Guaranty in its entirety, except as provided in Section 2
(with respect to the continuation of the original guarantee) and this
Section 15. On the Restatement Date (as defined in the Credit Agreement), the
rights and obligations of the parties under the Original Guaranty shall be
subsumed within and be governed by this Guaranty; provided however, that any of
the obligations and liabilities of Guarantor outstanding under the Original
Guaranty shall, for purposes of this Guaranty , be obligations and liabilities
of the Guarantor hereunder. The provisions of this Guaranty are severable, and
the invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.
Section 16.    Exculpation. Notwithstanding anything to the contrary contained
in this Guaranty, the only entities or persons with any financial or other
obligation under this Guaranty, at law or in equity, are Guarantors and
Administrative Agent, and Lenders shall look solely to the assets of Guarantors
and its general partner(s) for the satisfaction of any claim arising under, or
in connection with, this Guaranty, at law or equity. Except for any general
partner of either Guarantor, no present or future Constituent Member (as
hereinafter defined) in either Guarantor, nor any present or future shareholder,
officer, director, employee, trustee, beneficiary, advisor, member, partner,
principal, participant or agent of or in either Guarantor or of or in any person
or entity that is or becomes a Constituent Member in either Guarantor, shall
have any personal or other liability, directly or indirectly, under or in
connection with this Guaranty. Administrative Agent and Lenders, on behalf of
themselves and their respective successors and assigns, hereby waive any and all
such personal or other liability. The term “Constituent Member”, as used herein,
shall mean any direct partner or member in the applicable Guarantor and any
Person that, directly or indirectly through one or more other partnerships,
limited liability companies, corporations or other entities, is a partner or
member in such Guarantor except for any general partner of such Guarantor.
Notwithstanding anything to the contrary contained in this Guaranty, neither the
negative capital account of any Constituent Member in either Guarantor nor any
obligation of any Constituent Member in either Guarantor to restore a negative
capital account or to contribute or loan capital to either Guarantor or to any
other Constituent Member in either Guarantor shall at any time be deemed to be
the

7

--------------------------------------------------------------------------------




property or an asset of either Guarantor (or any such other Constituent Member)
and neither Administrative Agent nor Lenders nor any of their respective
successors or assigns shall have any right to collect, enforce or proceed
against any Constituent Member with respect to any such negative capital account
or obligation to restore, contribute or loan.
Section 17.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or Guarantor
is made, or Administrative Agent or any Lender exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law, all as if such payment had not been made or such setoff
had not occurred and whether or not Administrative Agent or the Lenders are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
Section 18.    California State-Specific Waiver. In the event of any
inconsistencies between the terms and conditions that follow and the other terms
and conditions of this Guaranty, the following terms and conditions shall
control and be binding. Each Guarantor hereby waives:
(a)    Presentment, demand, protest, notice of protests, notice of dishonor,
notice of intention to accelerate, notice of acceleration and notices of
non-payment and notice of acceptance of this Guaranty;
(b)    The right, if any, to the benefit of or to direct the application of, any
security held by Administrative Agent, including any Collateral Properties; and
all rights of subrogation, any right to enforce any remedy which either
Guarantor now has or hereafter may have against a Borrower and any right to
participate in any security now or hereafter held by Administrative Agent;
(c)    The right to require Administrative Agent to proceed against any Borrower
or to proceed against any security now or hereafter held by Administrative Agent
or to pursue any other remedy in Administrative Agent's power;
(d)    The benefits, if either Guarantor is entitled to any benefits, of any
single-action legislation or of any or all anti-deficiency statutes or
regulations or judicial interpretations thereof, including, but not limited to,
any protection which may be afforded such Guarantor by California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and any amendments or modifications
thereto. Each Guarantor understands and agrees that by waiving the
anti-deficiency protections referred to herein, such Guarantor can be held
liable for a deficiency judgment following a non-judicial foreclosure sale
(including a non-judicial foreclosure sale of a purchase money

8

--------------------------------------------------------------------------------




obligation) even if the price paid for any Collateral Property at the
non-judicial foreclosure sale is less than the fair value of such Collateral
Property; and each Guarantor further understands and agrees that such Guarantor
is waiving its defense that the price paid for any Collateral Property at a
judicial foreclosure sale may not be equal to the fair value of such Collateral
Property; and each Guarantor further understands and agrees that by such
Guarantor waiving its right to a fair value hearing following the foreclosure
sale that Administrative Agent can seek a deficiency against such Guarantor up
to the entire amount of the sums guaranteed hereby less the amount paid for any
Collateral Property at the non-judicial or judicial foreclosure sale;
(e)    Any right of subrogation which either Guarantor may have under California
law to seek reimbursement from a Borrower of any sums paid by such Guarantor to
Administrative Agent pursuant to this Guaranty until the prior full and
indefeasible repayment of the Loan in accordance with the Loan Documents;
(f)    Any estoppel defense arising out of Section 580d of the California Code
of Civil Procedure;
(g)    Any defense arising out of absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of either Guarantor
against a Borrower or against any security resulting from the exercise or
election of any remedies by Administrative Agent, including the exercise of the
power of sale under any Mortgage, and any defense arising by reason of any
disability or other defense of a Borrower or by reason of the cessation, from
any cause, of the liability of a Borrower;
(h)    The benefit of or right to assert any statute of limitations affecting
either Guarantor's liability hereunder or the enforcement thereof, including but
not limited to the provisions of California Code of Civil Procedure Sections
580a and 726 that require that any action for a deficiency be brought within
three (3) months after a foreclosure under any Mortgage;
(i)    Any partial payment by any Borrower or other circumstances which operate
to toll any statute of limitations as to any Borrower shall also operate to toll
the statute of limitations as to each Guarantor;
(j)    Any defense based upon any change in name, location, composition or
structure of any Borrower, or any change in the type of business conducted by
any Borrower, or any other change in the identity or legal status of any
Borrower;
(k)    Any defense based upon the failure (if any) of Administrative Agent to
(i) obtain a similar guaranty from any other Person, or (ii) file a creditor's
claim in the estate (in administration, bankruptcy or any other proceeding) of
any Person;
(l)    Any rights which either Guarantor may have under California Civil Code
Sections 2809, 2810, 2819, 2822(a), 2845, 2849, 2850, 2899 and 3433; and

9

--------------------------------------------------------------------------------




(m)    Without limiting the foregoing, each Guarantor waives all rights and
defenses that such Guarantor may have because Borrowers' debt is secured by real
property. This means, among other things:
(i)
Administrative Agent may collect from either Guarantor without first foreclosing
on any real or personal property collateral pledged by any Borrower.

(ii)
If Administrative Agent forecloses on any real property collateral pledged by
any Borrower:

(A)
The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(B)
Administrative Agent may collect from either Guarantor even if Administrative
Agent, by foreclosing on the real property collateral, has destroyed any right
such Guarantor may have to collect from any Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because Borrowers' debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.
Each Guarantor waives all rights and defenses arising out of an election of
remedies by Administrative Agent, even though the election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Guarantor's rights of subrogation and reimbursement against
any Borrower by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.
[Signatures on Following Page]





10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed this Guaranty as of the
date first above set forth.


 
 
FELCOR LODGING TRUST INCORPORATED,
 
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael C. Hughes
 
 
 
Name:
Michael C. Hughes
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING LIMITED PARTNERSHIP,
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael C. Hughes
 
 
 
Name:
Michael C. Hughes
 
 
 
Title:
Vice President
 






